 In the Matter of CLARK & REID COMPANY, INC., and CURTIS &CROSTON, INC.andPIANO & FURNITURE MOVERS, DRIVERS, PACKERS,&HELPERSLOCAL UNION No. 82Case No. C-108.-Decided December 30, 1936Motor Truck Transportation Indastry-Interference,Restraint or Coercion:expressed opposition to labor organization;questioning employees regardingorganizational-Discrimination:discharge-Reinstatement Or-.dered-Back Pay:awarded.Mr. Edmund J. Blakefor the Board.Mr. Thomas F. Sullivan,of Cambridge,Mass., for the respondent.Mr. Nathan Greenberg,of Boston,Mass., for the Union.Mr. Fred. G.Krivonos,of counselto the Board.DECISIONSTATEMENT OF CASEPiano and Furniture Movers, Drivers, Packers and Helpers LocalUnion No. 82, hereinafter termed the Union, having duly filed acharge with the Regional Director for the First Region, the Na-tional Labor Relations Board, by its agent, the said Regional Di-rector, issued and duly served its complaint dated May 15, 1936,against Clark & Reid Company, Inc., Cambridge, Massachusetts, andCurtis & Croston, Inc., Boston, Massachusetts, respondents herein,alleging that the respondents had engaged in and were engaging inunfair labor practices affecting commerce within the meaning of'Section 8, subdivisions (1) and (3) and Section 2, subdivisions (6)and (7) of the National Labor Relations Act, 49 Stat. 449, herein-after termed the Act.The complaint, in substance, alleges that the respondents, Massa-chusetts corporations, with places of business in Cambridge andBoston,Massachusetts, are engaged in transporting, moving, pack-ing, and storing of household furniture and goods in interstate coln-merce; that on March 28, 1936, the respondents discharged HarryKaplan, a chauffeur, and on March 30, 1936, discharged PatrickDonaghue, James M. McNeil, Raymond McLeod, chauffeurs, andHarry Letteney, a helper, because of the membership and activityof these employees in the Union.The respondents' answer admits that the respondents are engagedin transporting, moving, packing and storing of household furniture516 DECISIONS AND ORDERS517and goods in interstate commerce; it admits the discharge of HarryKaplan, but avers that he was discharged for insubordination andrefusal to do his work properly.The answer alleges that McNeiland McLeod were temporary employees; that McNeil was not achauffeur, but a helper; that the employees named, other than Kap-lan,were not discharged, but had applied for reemployment, andthat the respondents had agreed "that they could return should theyso desire".All other allegations in the complaint are denied.Pursuant to notice thereof, duly served on the respondents, RobertM. Gates, duly designated by the Board as Trial Examiner, conducteda hearing on May 25, 1936, at Boston, Massachusetts.The respond-ents appeared by counnsel, Thomas F. Sullivan, and participated inthe hearing.Nathan Greenberg appeared as counsel for the Union.The Board was represented by counsel.Full opportunity to beheard, to examine and cross-examine witnesses and to produce evi-dence bearing upon the issues was afforded to all parties.Upon the record thus made, the Trial Examiner, on July 28, 1936,filed an Intermediate Report, finding and concluding that the re-spoiicients, in discharging the employeesnamedin the complaint, hadengaged in unfair' labor practices as alleged therein, and ' recom-mended their reinstatment with back pay.The respondents, on August 3, 1936, filed exceptions to the Inter-mediate Report and a request that the case be reopened for the intro-duction of further testimony. In brief, the exceptions contend thatthe Trial Examiner's findings and conclusions are "against the weightof the evidence";and that the respondents'relationship to their em-ployees, although these "may be employed in assisting the movementof interstate comerce",is.not"a part of commerce".The request forreopening the case is based on the Trial Examinei's rulings refusingthe admissionof testimony.We find thatthe evidence in the record supports the Trial Examin-er's findings and conclusions.We find nothing in the respondents'exceptions to the Intermediate Report which merits discussion atthis stage of the proceedings or which requires any material. alterationof the Trial Examiner's findings and conclusions.We find no prej-udicial error in any of the Trial Examiner's rulings at the hearing,and they are affirmed.The respondents'request that the record bereopened fails to show cause for'such action, and is hereby denied.Upon the entire record in the proceeding,the stenographic reportof the hearing, and all evidence, including oral testimony, docu-mentary and other evidence, offered and received at the hearing, wemake the following: 518NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE RESPONDENTS AND T11MR BUSINESS1. (a) The respondents, Clark & Reid Company, Inc., and Cur-tis& Croston, Inc., are Massachusetts corporations, the former or-ga.nized in 1931, the latter in 1933.The controlling interest in bothcorporations is owned by George F. Martin, president of. Clark &Reid, and treasurer of. Curtis & Croston.He is also the generalmanager and operating executive of both companies, and his brother,Alfred F. Martin, is in officer in both.The respondents are engagedprincipally in the business of moving household goods and pianos;they also do some trucking.(b)The respondent Curtis & Croston maintains an office in Bostonto receive orders; the respondent Clark & Reid has its office in Cam-bridge, where it maintains the warehouse and garage used by both.In fact, the two companies are operated as a single enterprise.Theeight trucks owned by both 1 are kept in the Cambridge garage;the trucks are used interchangeably by both respondents, as are theemployees, all of whom report for work at, and work out of theCambridge warehouse and garage.The respondent. business is sea-sonal, with the busiest seasons in'the spring and the fall; the volumeof business also increases at. about the first and 15th of each month.The number of inen employed by the respondents varies with theirbusiness volume, from six or seven to 25.Except during the winter,about 14 or 15 men are seadily employed; others report every morn-ing and are employed if needed.Additional workers are called dur-ing the busiest seasons as required.(c)The respondents are members of the National FurnitureWarehouse Association and of its subsidiary, the Allied Van LinesAssociation.Through members of the former, the respondents ob-tain some out-of-town business, and in turn recommend out-of-townmembers to customers.AlliedVan Lines operates as a clearinghouse. through which return loads are booked by the respondents,either for their own trucks on their return to Boston from movingjobs to States other than Massaclhlusetts, or for trucks of other moversreturning from Boston to States other than Massachusetts.The re-spondents, unless assured of such return loads for their own trucks,generally turn long distance moving jobs over to the Allied VanLines, all(.]. receive a commission on such business.However, the re-spondents' trucks, operated by their employees, make frequent trips,not on regular schedule, but as business requires, to States along the'The respondents operate only seven of the eight`trucks owned.Six of the trucks arenosed vans. DECISIONS AND ORDERS519Atlantic coast other than the State of Massachusetts.About tenper cent of the respondents' business consists of such interstate trans-portation of goods; the respondents' trucks and the respondents'employees are employed in such transportation.(d)The respondents, in February, 1936, filed with the Bureau ofMotor Carriers, Interstate Commerce Commission, applications forcertificates to operate as common carriers of property in interstatecommerce, under the Motor Carrier Act, 1935.2 In its application,the respondent Clark & Reid, over the signature of its president,George E. Martin, states that the "applicant was in bona-fide opera-tion as a Common Carrier by motor vehicles on June 1, 1935, priorthereto and since, engaged in interstate or foreign commerce in trans-portation of commodities" ; that it has and is engaged in "over theroad operations to, from and between all cities, points, places andareas in the states of Maine, New Hempshire, Vermont, Massachu-setts,Rhode Island, Connecticut, New York, New Jersey, Pennsyl-vania, Delaware, Maryland, and District of Columbia"; that "prin-cipal traffic is to and from Boston, Massachusetts, from and to theprincipal cities and military posts in the above states"; and thatreturn loads are in part secured by the respondent- and in partthrough brokers or from other interstate common carrier movers offurniture.Its application lists particular transportation operationsof the respondent to the above States and the District of Columbiafrom points in Massachusetts; refers to "numerous additional ship-ments" not listed; and sets forth the names and addresses of thestatutory agents for service of process in such States and the Districtof Columbia.The application also states that the respondent makes"shipments by freight and steamship to all parts of the world".The application of the respondent Curtis &- Croston contains thesame statements and lists the same States.3Both applications specifyand describe the trucks owned and operated by the respondents, andlist six of the eight trucks so owned by both as "in revenue service"in interstate operations at the date of the applications.(e)The respondents hold themselves out to the general public andundertake to transport property for hire to States other than theState of Massachusetts and to foreigii countries.4The respondents,in public advertisements, hold themselves out as packers and movers9Exhibits B-6 and B-7, made part of the record by stipulations dated October 26, 1936,between the respondents and the BoardBThe Curtis&Croston application lists one transportation job' to Virginia,but lists notransportation jobs to Rhode Island or DelawareOne job from Pennsylvania is listedStatutory agents for service of process are not specified in its application4 See statements to this effect in respondents' applications to the Bureau of MotorCairieis for certificates to operate as interstate common carriers under the Motor CarrierAct, 1935.Exhibits B-6 and B-7 520NATIONAL LABOR RELATIONS BOARD"local and long distance"; they advertise "goods packed for foreignL,and domestic shipment" and "lift van service to all parts of theworld".5II.The respondents are engaged in traffic, commerce and trans-portation among the several States, and between the State of Massa-chusetts and foreign countries; the trucks owned by the respondentsare instrumentalities of, and the employees of the respondents aredirectly engaged in such traffic, commerce and transportation.'H. THE UNIONIII.Piano and Furniture Movers, Drivers, Packers and Helpers-Local Union No. 82, affiliated through the International Brotherhoodof Teamsters, Chauffeurs, Stablemen and Helpers with the AmericanFederation of Labor, is a labor organization which includes in itsmembership employees of the respondents. In about September,1935, the Union, as part of an effort to organize employees in themoving industry, attempted to enroll the respondents' employees, butbecause the employees feared Martin's hostility to the Union,7 metwith no success.Organization efforts were then postponed untilafter the slack winter season. In March, 1936, there were severalmeetings between union officials and employees of the respondents.On Sunday, March 22, union officials held a meeting with Ives, Kap-lan and Donahue, employees of the respondents.On the followingday, March 23, seven of the respondents' employees, Harry Kaplan,.Patrick Donahue, Harry C. Letteney,8 Raymond McLeod, Dolf Kins-man, Albert Laren, and Walter Ives, became members of the Union.IN. THE UNFAIR LABOR PRACTICESIV. (a) Harry Kaplan and Walter Ives, both employed steadilyas drivers by the respondents, attended the union meeting on Sun-day, March 22, and became members on the following day.Duringthis week, the respondents, by Martin, hired two drivers, Caster andMarrs, neither of them a union member, and on Thursday, March5Exhibit B-3-9 The respondents,in their answer,admit that they are engaged in interstate transporta-tion and commerceAt thehearing they made the same admission and admitted thatthey were subject to the Board's jurisdiction.7 There is testimony that employees of the respondents at that time feared dischargeifthey joined the Union.Patrick Donahue, then employed by the respondents as achauffeui,testifiedthatGeorgeMartin, about that time, asked him if he had beenapproached"about the union"and told him that"there will be no union here","therewill be no delegates coming to my office".Martin,in his testimony,could not recallany conversation with Donahue in- connection,with the Union,he denied that he hadtoldDonahue he would throw any union delegate who came to his office through thewindows The complaint names "Patrick A. Donagliue"and "Harry Letteney".The spellingsand initials used in these findings are as found in the transciipt of the hearing. DECISIONS AND ORDERS52128, the two men were assigned to drive the trucks normally drivenby Kaplan and Ives.°Kaplan and Ives were then assigned to workon a small truck.(b)Kaplan was discharged by George Martin when he reportedfor work on the morning of Saturday, March 28. According toKaplan's testimony, when Martin had assigned trucks and jobs to.the other employees, he handed Kaplan his pay and said : "We don'tneed you any more.You are number one.You can go back andtellBoly Rice he ain't beating up anyone.He ain't dealing withBuckley or Dunn."10Martin, in his testimony, denied making sucha statement,11 and denied that he had ever heard of or met BolyRice, until the following Monday morning.12However, apart fromMartin's testimony that Kaplan came to work 10 or 15 minutes late,on the morning of March 28, the respondents offered no evidence as,to the circumstances and conversation immediately accompanyingKaplan's discharge.V. (a) On Sunday, March 29, Kaplan discussed his dischargewith several, other employees of the respondents and union officialsat union headquarters.The next morning George Martin, on hisway to begin the day's work at the respondents' garage,13 noticed five,or six of the employees talking to Boly Rice about 300 to 500 feetfrom the place.Rice and two other union officials followed him intothe garage.Rice presented Martin with a copy of a proposed uliioniagreement, and asked to talk to him about Kaplan's discharge;Martin said that he would give his reply in 48 hours.14(b)A few minutes later Donahue, Ives, Laren, Letteney andMcNeill,'5 all union members, the employees of the respondent whohad been talking near the garage with Rice and the other unionofficials and who were seen by George Martin, reported for work at'Although the respondents' diivers are not assigned exclusively to particular trucks,each regular (steadily employed) driver is assigned to a truck which he drives most ofthe time1'Boly Rice is the business agent of the Union "Buckley" and "Dunn" are two firms,engaged in the trucking business, which have agreements with the Union."The stenographic transcript of the heat ing, on pages 19 to 21, refers to "Kinsman".However, it is obvious from the context that the questions and answers concern Kaplan.12 In his Intermediate Report the Trail Examiner on this point states "It is difficultto believe that Boly Rice was unknown to Martin at that time " (Finding 713The working day at the respondents' garage begins at 0' 30 a in14While the witnesses agree as to the presentation of the union agreement, the mentionofKaplan's discharge and the 48 hour period specified for Martin's reply, they differ as to.the exact language used in the conversationGeorge Martin and his brother testified thatRice presented the agreement and said Martin had 48 hours to sign it, "or else"Rice'sversion is that he stated his business, presented the agieement for consideration, askedthe reason for Kaplan's discharge, and that Martin said he would let him know in 4ShoursEven if the Martins' testimony be accepted, it is just as plausible to interpret theexpression, "or else", as a warning of a possible strike if Martin refused to bargain collec-tively, as a more serious threat.However, no finding as to the precise language used isnecessary to determine the issues of discrimination beforeus inthis case15Named "James Al. McNeil" in the complaint 522NATIONAL LABOR RELATIONS BOARDthe garage.1eOne or two trucks had by that time been sent out onjobs by George Martin.According to Martin, he said to them:"That is all to-day", or, "That is all this morning, fellows."Dona-line,Letteney and McNeill testified that Martin said : "There is nomore work here, men", and closed the garage doors.The respond-ents used 15 men on that day, and four or five of the trucks.(c)The five men then left the garage and returned to where Riceand the two other union officials were waiting.The Union inter-preted the incident as a discharge of the five employees and as causefor a strike, and they began picketing the respondents' garage laterthat clay.McLeod, an irregularly employed driver and a unionmember, after his return to the garage from a trip to New Yorkthe next day, did not go back to work but joined the pickets.VI. About two weeks later Ives and Laren arranged through anintermediary, according to Martin, to return to work for the respond-ents.As a result, because they had gone to work during the strike,their union membership was automatically suspended and a fewdayslater they gave tip their union buttons and other union credentialstoRice upon his demand. -Shortly thereafter, through the inter-vention of a friend of Kaplan who was a customer of the respondents,Martin had conferences with Kaplan, and then with Kaplan andDonahue, about returning to work.Martin expressed his willing-ness to put Kaplan and Donahue back to work. According toMartin, the two employees agreed to return to work on 112onday,April 27.However, Kaplan and Donahue testified that they hadmerely agreed to think the matter over and to let him know of theirdecision.There is no doubt that Martin was well aware, from theexperience of Ives and Laren, that individual return to work duringthe strike, and without a collective settlement of the strike throughtheUnion, mean loss or suspension of union membership.Hisoffer to reinstate Kaplan and Donahue was necessarily subject to thecondition of their ouster or suspension from the Union.Kaplan andDonahue knew this, too.Neither of them returned to work.Martinalso told McLeod's wife that lie would put him back to work, if hequit the Union, according to McLeod, and if he quit drinking; ac-cording to Martin.Under the circumstances, McLeod could nothave returned to work without giving up union membership, asMartin was well aware.16The testimony of Martin and that of the union witnesses conflict as to the precise tim-ing of the events of Monday morningMastro testified that Rice came in to see him at6 30 and that these men arrived for work at 6 40Rice's testimony is that lie spoketoWeconcur in the Trial Examiner's statement in his Intermediate Report (Finding 10) that:"The evidence does not warrant a finding that the five men did or did not report on time,ie by six thirtyInstead the facts must be considered as showing a fast moving series of DECISIONS AND ORDERS523VII. (a) Harry Kaplan had been steadily employed by the re-spondents since April, 1934.For about two months, beginning aboutMay, 1935, in addition to driving trucks, he acted as foreman, butwithout additional pay.According to George Martin, he demotedKaplan from the foremanship because of complaints from other em-ployees.Kaplan testified he voluntarily relinquished these dutiesbecause of the uncompensated "headaches" connected with them.Hecontinued as a driver.During the slack winter months the respond-ents kept Kaplan and several other steadily employed workers oc-cupied on odd jobs. In his testimony, Martin characterized him as"a pretty good driver".He was paid $35 a week at the time of hisdischarge.(b)Patrick Donahue worked for Curtis & Croston for 12 yearsuntil 1931, and was employed by Martin when he took over the busi-ness in 1933.He was employed steadily as a chauffeur or driver,and was paid $30 a week. Harry C. Letteney, Raymond McLeodand James McNeill were irregular employees, given work as thevolume of business permitted.Letteney worked 168 days in 1935and 27 days in the first three months of 1936.His pay was $5 aday.McLeod worked 11',' days in 1935 and 141/ days in the firstthree months of 1936.His pay was $5 a day.McNeill worked 201/2days in 1935 and two days in March, 1936.He also received $5 aday.All of these men were members of the Union when they weredischarged on March 30, 1936.x'VIII. (a) In regard to the allegations in the respondents' answerthat Kaplan was discharged for "insubordination and refused(sic)to do his work properly", George Martin testified that Kaplan hadbeen reporting for work late for some time, that he had several minoraccidents with trucks he was driving, and that he was responsible forminor damage to furniture moved.But from the testimony it isclear that none of the minor accidents to trucks were due to the faultof Kaplan, and that the damage to furniture was minor, normallyto be expected in the course of moving operations, and not consid-ered seriously by Martin as due to Kaplan's fault or calling formore than a routine reprimand.As to Kaplan's tardiness, Martinseems to have accepted the explanation that it was clue, chiefly, tothe illness of Kaplan's wife.Kaplan also testified that he reportedlate when he had come in from a long drive late the night before.Martin did not give serious consideration to what he claims to havebeen Kaplan's faults until after Kaplan had joined the Union.Even17McNeill, formerly a member of the Union, was reinstated to union membership onMarch 23, when other employees of the respondents became membeis. See finding IIIabove. 524NATIONAL LABOR RELATIONS BOARDso,Martin was willing to put Kaplan back to work several weeksafter his discharge because he was "a pretty good driver".(b) In regard to the allegations in the respondents' answer thatthe employees named in the complaint had applied for reemploymentand that Martin had agreed they could return to work, the evidenceshows that Martin had, after the strike, expressed his willingness toreinstateKaplan, Donahue and McLeod, but under the necessarycondition of loss of their-union membership (see finding VI ,above) .There is no evidence that Martin had at any time after March 30agreed to reinstate Letteney and McNeill under any circumstances.IV. CONCLUSION"IX. (a) The testimony of the witnesses on behalf of the Unionand the respondents leaves much to be desired for candor and clar-ity.18For the respondents, George Martin, with astonishing con-sistency, flatly denied or openly gave the lie to many damaging por-tions of the testimony of his employees. The evidence is mostsharply in conflict as to what the parties said at one time or another,and as to the precise time of particular occurrences.Nevertheless,there remains a sufficient residuum of credible testimony in the rec-ord upon which to base these findings and conclusions of fact.(b)We find that the evidence before us does not support the re-spondents' contention that Kaplan was discharged for "insubordina-tion" or refusal "to do his work properly".Rather, the evidence ispersuasive that he was discharged by the respondents because of hisunion membership.We can deduce from the evidence no other rea-son for his summary dismissal without warning.During the weekfollowing Kaplan's membership in the Union, Martin found occasionto reprimand Kaplan twice for faults which had theretofore notbeen taken seriously.A few days after he joined the Union, thetruck regularly driven by Kaplan was assigned to one of the twomen hired that week.Although Martin denied Kaplan's testimonyofMartin's anti-union statement, containing an obvious admissionthat he was discharging Kaplan for union membership, when hepaid him off (see finding IV (a) above), there is no testimony onbehalf of the respondents as to what Martin did say to Kaplan atthe time.Further, while Martin denied that he knew of Kaplan'sunion membership when he was discharged, and while he deniedanti-union statements attributed to him during the week beforeKaplan's discharge by McLeod and Letteney, he admitted that heknew that several of the respondents' employees were members of18 In his Intermediate Report the Trial Examiner says : "There appeared to be a lackof candor on the part of nearly all the witnesses"(Finding 19.) DECISION'S AND ORDERS525the Union.This knowledge, coupled with the hiring of Marrs andCastor and their assignment to the trucks regularly driven by Kap-lan and Ives, both union members, convinces us that Martin hadknowledge of the fact that employees of the respondents, Kaplanamong them, had joined the Union. The coincidence between Kap-lan's union membership, the hiring of Marrs and Castor, Kaplan's'displacement from his regular truck,by one of them, and his dis-charge is too close to permit credence of Martin's testimony that hehired these men solely because he "was getting busy" or that "itjust happened that he (Castor) went on steady before Kaplan gotfired". 'The evidence more plausibly reveals that in so hiring andassigning these men Martin was preparing himself to remind andwarn the respondents' employees drastically of his anti-union atti-tude, originally indicated the previous fall (see finding III above).That reminder and warning came with Kaplan's discharge on March28.Moreover, the following Monday morning when Boly Rice pre-sented the proposed union agreement to Martin and mentioned Kap-lan's discharge, Martin accepted without protest Rice's inclusion ofKaplan's discharge as part of the union's business with him, madeno claim that he had discharged Kaplan for cause, and merely saidhe would give his reply in 48 hours.(c)From the evidence we also conclude that Patrick Donahue,Harry C. Letteney and James McNeill, the employees of the respond-ents who, with Ives and Laren who later returned to work, were re-fused work by George Martin on Monday morning, March 30, weredischarged for union membership.Martin admitted that he sawthem talking with Rice a short distance from the respondents' garageas he went into the garage that morning.Rice's visit and the pres-entation of the proposed'union agreement, and.the subsequent arrivalof these men for work and Martin's refusal to give them work, fol-lowed each other in rapid succession.There can be no question ofMartin's knowledge, at the time the men came in to work, of the asso-ciation of these employees with the Union.Martin's testimony tothe effect that he refused these men workon that daybecause theywere late does not bear scrutiny in the light of his own evidence thatonly two trucks had gone out when the men arrived for work, andthat he used 15 men that morning and four or five trucks.His un-usual refusal to put these five employees to work-Donahue, Ives andLaren, steadily employed, Letteney, an irregular employee butusually employed the greater part of the year, and McNeill, anirregular employee who had worked the previous Friday and Satur-day and who had been told to report on Monday-under these cir-cumstances was clearly motivated by their union membership andwas obviously a discharge.These employees were fully justified in 526NATIONAL LABOR RELATIONS BOARDconcluding that they had been discharged, as Kaplan had been theprevious Saturday, because of their union membership, and in under-taking concerted activity in picketing the respondents' place of busi-ness.Certainly when they began picketing that very day, Martincould easily have dispelled any misapprehension he may have feltthey entertained as to the nature of his action in turning them awaythat morning.But there was no such word from Martin, either thatday or on the days following.(d)Raymond McLeod, who wasaway on a job for the respondentsover the week-end, joined his fellow union members on the picketline after his return to the garage on Tuesday, March 31.There isnothing in the record to indicate that the respondents do not considerhim in the same category as the employees discharged on Monday.The severance of his employment was due to his union membershipand activity, and was based on a justifiable apprehension that tocontinue or return to work under the circumstances meant loss or sus-pension of union membership.The offer of reinstatement madethrough McLeod's wife was necessarily conditioned on his loss ofunion membership (see finding VI above).(e)Although the respondents' answer makes no allegations of vio-lence by union members, the respondents sought to introduce evi-dence of violenceon the part of the Union. The recordis barren,however, of evidence of violence by any of the employees seekingreinstatement.The evidence offered of alleged violence by a unionofficial some time after the respondents had discharged Kaplan andthe others under the circumstances set forth above was properly ex-eluded by the TrialExaminer.X. (a) The respondents' conduct in discharmin; Harry Kaplan,Patrick Donahue, Harry C. Letteney, James McNeill, and each ofthem, and in causing the severance of the employment of RaymondMcLeod, as set forth above, constitutes discrimination in regard tohire and tenure of employment to discourage membership in a labororganization, in this case the Union.(b) The respondents' conduct in discharging and causing the sev-erance of the employment of the employees named in the precedingparagraph, because of their union membership and activity, consti-tutes interference, restraint, and coercion of its employees in theexercise of the rights guaranteed in Section 7 of the Act.V. THE RESPONDENTS'CONDUCT IN RELATION TO INTERSTATE COMMERCEXI. (a) The respondents' discharge of Kaplan and other employeesas set forth above occasioned the strike on March 30 and picketingof the garage.Statistics compiled by the Bureau of Labor Statistics,United States Department of Labor, certified under the seal of the DECISIONS AND ORDERS527Department and the signature of the Commissioner of Labor Statis-tics,19 show that in 1934, in the motor transportation industry, of atotal of 67 strikes involving 67,923 workers and causing 890.724 man-clays of idleness, 25 were "organization" strikes over questions ofunion recognition and discrimination, involved 25,703 workers, andcaused 582,130 man-days of idleness.In 1935, from January to July24 out of 47 strikes in the industry were over "organization" issues,involved 24,962 workers, and caused 113,142 man-days of idleness.(b)The respondents' conduct as set forth above occurred in com-merce, and on the basis of experience in the respondents' business andon that of others in the same and in other industries, burdens andobstructs commerce and the free flow of commerce, and has led andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.THE REMEDYWe shall order the reinstatement of the workers whose employmentwas severed by the respondents, with back pay.Kaplan and Dona-line,who were regularly or steadily employed, are entitled to backpay in full, less whatever they may have earned since their discharges.The irregular employees are entitled to back pay in proportion tothe average amount of work given. by the respondents to irregularemployees of their class after March 30, 1936, the date of their dis-charge.Thus Letteney, who was normally given a conslderahleamotunt of work (168 days in 1935) is entitled to back pay to theextent of the average work given the more steadily employed irregu-lar workers.McLeod and McNeill are entitled to back pay to theextent of average work given by the respondents since March 30,1936, to the more irregularly employed workers; and we shall soorder.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, and upon theentire record in the proceeding, the Board finds and concludes as amatter of law:1.The Piano and Furniture Movers, Drivers, Packers and Help-ers Local Union No. 82 is a labor organization within the meaningof Section 2, subdivision (5) of the Act.2.The respondents, by discharging Harry Kaplan, Patrick Dona-hue, Harry C. Letteney, and James McNeill, and each of them, andby causing the severance of the employment of Raymond McLeod,because they and each of them joined and assisted a labor organiza-19Exhibit B-5. 528NATIONAL LABOR RELATIONS BOARDtion, thus discriminating in regard to hire and tenure of employ-ment to discourage membership in a labor organization, have en-gaged in and are engaging in unfair labor practices, within themeaning of Section 8, subdivision (3) of the Act.3.The respondents, by interfering with, restraining and coercingtheir employees in the exercise of the rights guaranteed in Section7 of the Act, have engaged in and are engaging in unfair laborpractices, within the meaning of Section 8, subdivision (1) of theAct.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2, subdivisions(6) and (7) of the Act.ORDEROn the basis of the findings and conclusions of law, and pursuantto Section 10, subdivision (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ents; Clark & Reid Company, Inc. and Curtis & Croston, Inc., andtheir officers and agents, shall :1.Cease and desist from in any manner interfering with, restrain-ing or coercing their employees in the exercise of their rights toself -organization, to form, join or assist labor organizations, to bar-gain collectively through representat?ves of their own choosing, and'to engage in concerted activities for the purposes of collective' bar-'gaining or other mutual aid or protection, as guaranteed in Section7 of the Act ;2.Cease and desist from in any manner discouraging membershipin the Piano and Furniture Movers, Drivers, Packers and HelpersLocal Union No. 82, or any other labor organization, by discrimina-tion in regard to hire or tenure of employment or any term or condi-tion of employment, or by threats of such discrimination.3.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :-(a)Offer to Harry Kaplan. Patrick Donahue, Harry C. Letteney,James McNeill and Raymond McLeod, and each of them, immediate,and full reinstatement, respectively, to their former positions, with-out prejudice to their seniority or other rights and privileges previ-ously enjoyed;(b)Make whole the said Harry Kaplan and Patrick Donahue, andeach of them, for any losses of pay they have suffered by reasonof their discharge by payment to each of them, respectively, of asum of money equal to that which each of them, respectively, would-normally have earned as wages during the period from the date ofthe severance of his employment to the date of such offer of reinstate- DECISIONS AND ORDERS529ment, computed at the wage rate each was paid at the time of suchdischarge, less any amounts, ifany,which each earned during suchperiod ;(c)Make whole the said Harry C. Letteney, James McNeill andRaymond McLeod, and each of them, for any losses of pay they havesuffered by reason of the severance of their employment by paymentto each of them, respectively, of a sum of money equal to that whicheach of them, respectively, would normally have earned from thedate of the severance of his employment to the date of such offer ofreinstatement, computed, for each of them, at the average amountearned by irregular employees of the respondents who were em-ployed during such period to the same extent as each of them hadnormally been employed ;(d)Post notices in conspicuous places in the respondents' garage,stating (1) that they will cease and desist as aforesaid; and (2) thatsuch notices will remain posted for a period of at least thirty (30)consecutive days from the date of posting.